DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 14 December 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 37, 38, 43, 44, 46-48, and 51-57 are rejected under 35 U.S.C. 103 as being unpatentable over Westerhof et al., US 5,739,215 (“Westerhof”) in view of Niederst et al., WO 2012/109278 (“Niederst”)(both references previously cited).  
The ChemNet website available online at http://www.chemnet.com/
TaiwanSuppliers/47946/Bisphenol-A-bis(2-hydroxyethyl)ether--1791392.html (Accessed 29 November 2021) and Kim, Jeung Gon, Chemical recycling of poly(bisphenol A carbonate), Polymer Chemistry, Royal Soc. of Chem., 2020, 11, 4830 (“Kim”) are relied upon as an evidentiary reference for claims 37, 38, 43, 47, 48, 51-53, and 56. Niederst et al., US 2013/0206756 (“Niederst ‘756”) is relied upon as an evidentiary reference for claim 46. All evidentiary references have previously been cited.
Regarding claims 37, 38, 43, 47, 54, 55, and 56, Westerhof discloses a metal beverage can comprising an interior lining formed from a cured coating composition comprising a polyester resin (abstract,  col. 3 lines 41-48, col. 4 lines 5-11 and 42-51, claims 1 and 9).  The polyester resin of the coating composition has a Mn value of from 800 and 10,000 (abstract, col. 2 lines 16-21) which encompasses, and therefore renders obvious, the claimed Mn value range. The polyester resin of the coating composition has a Tg value in the range of 50 to 100 °C (col. 2 lines 46-48) which reads on the claimed Tg value range.  The polyester resin is formed by reacting a polyol with a polyacid wherein the polyol may be, inter alia, bisphenol A bishydroxyethyl ether (i.e. an aryloxy ether polyol)(col. 2 line 55-col. 3 line 14). 
Westerhof is silent regarding the polyester resin being substantially free of BPA and aromatic glycidyl ethers.  
Niederst discloses a food/beverage container comprising a food contact coating [abstract, 006, 013-016, 038-040].  The food contact coating may be a polyester [033, 064] and is formed from a polyhydric phenol having the following structure [025, 041, 061, 065, 067-069]:

    PNG
    media_image1.png
    185
    525
    media_image1.png
    Greyscale



 Importantly, Niederst teaches that when R1 is a bulky group and is positioned in the ortho position relative to the hydroxyl groups, the estrogenic activity of the molecule is reduced [040, 044-049, 075]. The Examiner notes that bisphenol A does not comprise bullky groups positioned in the ortho position relative to the hydroxyl groups.  Niederst goes on to teach that preferred polyhydric phenols include, inter alia, 4,4’-methylenebis(2,6-dimethylphenol) [075].  
Westerhof and Niederst are both directed towards food contact coating compositions for metal food containers wherein the coating composition comprise polyester resin materials formed from a polyhydric phenol.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the food contact coating composition of Westerhof with the teachings of Niederst by substituting the bishydroxyethyl ether of bisphenol A used to form the polyester resin with a bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) with the expectation of reducing the potential estrogenic activity of the coating. 
Since the bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) that would have been used for form the polyester of the composition of modified Westerhof would not have comprised either BPA or an aromatic glycidyl ether compound and given that Westerhof does not teach or suggest that the composition is required to comprise either BPA or an aromatic glycidyl ether compound, modified Westerhof teaches a polyester which is free of both BPA and aromatic glycidyl ether compounds as claimed.

    PNG
    media_image2.png
    369
    1059
    media_image2.png
    Greyscale
While modified Westerhof is silent regarding specifically forming an aryloxy ether polyol by reacting a polyphenol with a cyclic carbonate as claimed, this limitation is reasonably interpreted as being a product-by-process limitation as it describes the method by which the aryloxy ether polyol is made.  Regarding the product of such a method, the Examiner notes that Kim serves as evidence that the reaction product of ethylene carbonate with polyphenol results in the following product (scheme 14):






    PNG
    media_image3.png
    139
    400
    media_image3.png
    Greyscale
 Turning to the teachings of Westerhof, ChemNet provides evidence that a polyphenol bishydroxyethyl ether (such as a bishydroxyethyl of bisphenol A shown below) has the following structure: 



From the evidence provided by Kim, it is evident that the reaction of cyclic carbonate with a polyphenol produces a polyphenol bishydroxyethyl ether like the bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) used to make the coating of modified Westerhof.
Regarding product-by-process limitations, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (see MPEP 2113).
Therefore, in the absence of objective evidence of a nonobvious difference between the aryloxy ether polyol formed via the claimed process and the bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) of the coating of modified Westerhof and given that modified Westerhof meets the requirements of the claimed container, modified Westerhof is reasonably interpreted as meeting the requirements of present claims 37, 54, 55, and 56. The aryloxy ether polyol that would have been used to form the polyester resin of modified Westerhof would have also read on the aryloxy ether polyol recited in claims 38,  43, and 47 .
Regarding claims 44 and 57, the bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) of the coating of modified Westerhof would have read on the claimed aryloxy ether polyol derived from 4,4’-methylenebis(2,6-dimethylphenol). 
Regarding claim 46, Niederst ‘756 serves as evidence that both 4,4’-methylenebis(2,6-dimethylphenol) and 4,4’-(1,4-phenylenebis(propane-2,2-diyl))diphenol have a logarithmic Relative Proliferative Effect as measured by the MCF-7 assay of less than -4 [0133-0135].  As such, 4,4’-methylenebis(2,6-dimethylphenol) and 4,4’-(1,4-phenylenebis(propane-2,2-diyl))diphenol are reasonably interpreted as having equivalent estrogenicity.
Regarding claim 48, Westerhof teaches that the polyester resin of the coating composition may be derived from, inter alia, fumaric acid and ethylene glycol (col. 2 line 55-col. 3 line 14).
Regarding claims 51 and 52, Westerhof teaches that the coating composition may comprise a crosslinker and that the crosslinker may be an amino resin (col. 3 lines 41-53).  The coating composition may comprise from 60 to 95 wt% of the polyester resin and 5 to 40 wt% of the amino resin crosslinker (col. 3 lines 63-65). The coating composition may comprise dodecylsulfonic acid as a catalyst (col. 3 line 66-col. 4 line 4).  Westerhof teaches incorporating the catalyst in an amount of about 1.09wt% based on the total solid weight of the coating composition (col. 6 lines 1-12, Example II). As such, Westerhof reasonably teaches coating composition wherein the ranges of amounts of polyester resin, amino resin crosslinker and curing catalyst read on or render obvious the claimed ranges of amounts.
Regarding claim 53, since the coating on the beverage container of Westerhof is an interior coating it is reasonably interpreted as being a food-contacting coating as claimed.

Claims 37, 38, 43, 44, 46-48, and 51-57 are rejected under 35 U.S.C. 103 as being unpatentable over Westerhof in view of Niederst and Nava, US 5,679,871 (“Nava”)(previously cited). Niederst ‘756 is relied upon as an evidentiary reference for claim 46. 
Regarding claims 37, 38, 54, 55, and 56, as is described at paragraphs 6-14 above, Westerhof as modified with Niederst teaches a metal food or beverage container comprising inner liner formed from a coating composition comprising a polyester resin which is formed by esterifying bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol).  The coating composition of modified Westerhof would have met the Mn and Tg limitation of the claims and would have been free of BPA and aromatic glycidyl ether compounds as claimed. 
Modified Westerhof is silent regarding forming the bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) by reacting a polyhydric phenol (i.e. 4,4’-methylenebis(2,6-dimethylphenol)) with a cyclic carbonate.
Nava teaches a method for forming hydroxyalkylated phenols used in the production of polyester resins (abstract, col. 1 lines 12-16, col. 4 lines 43-45).  The method involves reacting a polyhydric phenol with a cyclic carbonate which may be ethylene carbonate in the presence a metal catalyst (col. 1 line 48-col. 3 line 53).  The disclosed method minimizes the adverse effects associated with traditional catalyst and overcomes the drawbacks associated with forming hydroxyalkylated phenols using alkylene oxides (col. 1 lines 13-67).
Modified Westerhof and Nava are both directed towards polyester resin materials formed from hydroxyalkylated phenols.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) of the polyester resin of the composition of modified Westerhof from  4,4’-methylenebis(2,6-dimethylphenol) and ethylene carbonate using a metal catalyst as taught by Nava because (a) the method was art recognized to be a suitable means for producing hydroxyalkylated phenols used in the production of polyester resins and (b) the method minimizes the adverse effects associated with traditional catalyst and overcomes the drawbacks associated with forming hydroxyalkylated phenols using alkylene oxides. The aryloxy ether polyol and polyester formed therefrom in the resulting coating composition would have been the same as and prepared in the same way as that recited in claims 37, 54, 55, and 56. The aryloxy ether polyol that would have been used to form the polyester resin of modified Westerhof would have also read on the aryloxy ether polyol recited in claim 38.
Regarding claims 43 and 47, the ethylene carbonate taught by Nava reads on the claimed cyclic carbonate.
Regarding claims 44 and 57, the bishydroxyethyl ether of 4,4’-methylenebis(2,6-dimethylphenol) of the coating of modified Westerhof would have read on the claimed aryloxy ether polyol derived from 4,4’-methylenebis(2,6-dimethylphenol). 
Regarding claim 46, Niederst ‘756 serves as evidence that both 4,4’-methylenebis(2,6-dimethylphenol) and 4,4’-(1,4-phenylenebis(propane-2,2-diyl))diphenol have a logarithmic Relative Proliferative Effect as measured by the MCF-7 assay of less than -4 [0133-0135].  As such, 4,4’-methylenebis(2,6-dimethylphenol) and 4,4’-(1,4-phenylenebis(propane-2,2-diyl))diphenol are reasonably interpreted as having equivalent estrogenicity.
Regarding claim 48, Westerhof teaches that the polyester resin of the coating composition may be derived from, inter alia, fumaric acid and ethylene glycol (col. 2 line 55-col. 3 line 14).
Regarding claims 51 and 52, Westerhof teaches that the coating composition may comprise a crosslinker and that the crosslinker may be an amino resin (col. 3 lines 41-53).  The coating composition may comprise from 60 to 95 wt% of the polyester resin and 5 to 40 wt% of the amino resin crosslinker (col. 3 lines 63-65). The coating composition may comprise dodecylsulfonic acid as a catalyst (col. 3 line 66-col. 4 line 4).  Westerhof teaches incorporating the catalyst in an amount of about 1.09wt% based on the total solid weight of the coating composition (col. 6 lines 1-12, Example II). As such, Westerhof reasonably teaches coating composition wherein the range of amounts of polyester resin, amino resin crosslinker and curing catalyst read on or render obvious the claimed ranges of amounts.
Regarding claim 53, since the coating on the beverage container of Westerhof is an interior coating it is reasonably interpreted as being a food-contacting coating as claimed.
Response to Arguments
Applicant's arguments filed 30 March 2022 have been fully considered but they are not persuasive.  
On pages 11 and 12 of the remarks Applicant asserts that the rejection of claim 50 is founded on a conclusory statement that cannot form the basis of obviousness. However, the statement which Applicant deems as being conclusory is not actually conclusory rather it is merely a characterization of the polyester resin of the coating composition of Westerhof as modified by Niederst which forms the basis of the rejection. The Examiner maintains that the polyester resin taught by modified Westerhof and characterized in the instant Office Action is not required to comprise BPA or an aromatic glycidyl ether compound. Applicant has not specifically pointed out why one of ordinary skill in the art would necessarily interpret the polyester resin of the coating composition of modified Westerhof as requiring either BPA or an aromatic glycidyl ether compound.
While Applicant notes that Westerhof discloses that preferred crosslinkers
 include BPA epoxy compounds and diglycidyl ethers of BPA, these crosslinkers are merely alternative preferred embodiments and are not required elements of the coating composition taught by modified Westerhof. Regarding a disclosure of preferred embodiments MPEP 2123 establishes that a reference may be relied upon for all that it would have reasonably suggest to one having ordinary skill in the art, including nonpreferred embodiments. With this in mind, it is noted that modified Westerhof plainly teaches that the crosslinker may be, inter alia, amino resins (col. 3 lines 43-52) and there is no disclosure in cited reference that such amino resins comprise BPA epoxy compounds or diglycidyl ethers of BPA. As such, the applied prior art fairly teaches coating composition which are free of BPA epoxy compounds or diglycidyl ethers of BPA.
The above point notwithstanding, claim 50 recites “wherein in the polyester polymer (emphasis added) is substantially free of bisphenol A (BPA) and aromatic diglycidyl ethers compounds. It is also noted that claim 37 indicates that the crosslinker (6) is an optional component and not part of the polyester polymer (a). As such, even if modified Westerhof requires a crosslinker which includes a BPA epoxy compounds or diglycidyl ethers of BPA, the crosslinker is not the polyester polymer and therefore the composition would still meet the limitations of claim 50. For these reasons, Applicant’s argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782